 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOEL CORDERO FLORES,                             Case No. 1:21-cv-00945-EPG
12                       Plaintiff,
13           v.                                        ORDER DIRECTING U.S. MARSHALS
                                                       SERVICE TO NOT SERVE COMPLAINT,
14    COMMISSIONER OF SOCIAL                           SUMMONS, AND OTHER DOCUMENTS
      SECURITY,
15                                                     (ECF No. 7)
                         Defendant.
16

17
            Plaintiff seeks judicial review of an administrative decision of the Commissioner of Social
18
     Security denying the Plaintiff’s claim for disability benefits under the Social Security Act. (ECF
19
     No. 1). On June 25, 2021, Plaintiff filed documents indicating that Plaintiff was pursuing service
20
     through the U.S. Marshals service. (ECF No. 7). However, as noted in the Court’s scheduling
21
     order, “service on the defendant shall proceed under the Court’s E-Service program.” (ECF No.
22
     5). Thus, service through the U.S. Marshals Service is unnecessary.
23
            Accordingly, IT IS ORDERED that the U.S. Marshals Service is directed to not serve the
24
     complaint, summons, and any other documents submitted for service in this case. (See ECF No.
25
     7).
26
     \\\
27
     \\\
28
                                                       1
 1        The Clerk is directed to provide a copy of this order to the United States Marshals Service.

 2
     IT IS SO ORDERED.
 3

 4     Dated:   June 28, 2021                               /s/
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
